UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1394


In re: EVANS APPIAH,

                    Petitioner.



               On Petition for Writ of Mandamus. (8:15-cr-00508-GJH-1)


Submitted: June 11, 2020                                          Decided: July 6, 2020


Before MOTZ, FLOYD, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Evans Appiah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Evans Appiah petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2018) motion to vacate. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court ruled on Appiah’s § 2255 motion in April 2020. Accordingly,

because the district court has recently decided Appiah’s case, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2